Opinión disidente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 30 de mayo de 1975
Disiento. Considero inmoral y contraria al orden público en principio la cláusula que impone al deudor que desea saldar la hipoteca antes de vencimiento, la condición de pagar todos los intereses pactados hasta la fecha de vencimiento. Sin embargo, no ha de adoptarse una regla fija aprobando o re-*919chazando dicho pacto. En una hipoteca de pequeña cuantía y corto plazo la condición no parecería excesivamente onerosa y opresiva.
Si el único reclamo de legitimidad de esta cláusula es pro-teger la inversión del prestamista que de recibir su dinero devuelto antes de tiempo ha de gestionar otra colocación pro-ductiva para el mismo, una penalidad consistente en el abono de intereses por un número de meses bastaría para proteger la “libra de carne” del acreedor. En una sociedad que usa el crédito hasta el punto en que se diluye el horizonte, es fácil colocar otra vez el dinero pagado, (1) Resultaría entonces que habiendo el prestamista cobrado intereses por un año no cum-plido, al reinvertir prontamente su dinero estaría percibiendo interés adicional por el mismo período lo que en simple arit-mética equivale a autorizar el doble del interés legal. En este caso, en vez del 10% (si se mantiene el tipo legal) podrá recibir el 20 % anual por su dinero.
Los intereses no han sido, en el penoso devenir de nuestra civilización, motivo de satisfacción ni orgullo. En gran medida han estado ligados a la angustia, la desesperación y el fracaso. Sabido es que la voluntariedad de la hipoteca en muchos casos es un eufemismo. El deudor se entrega a su acreedor con la misma buena voluntad que el poderoso toro sigue a quien tira del anillo que perfora su nariz.
•. Si reconociendo esta desigualdad en la contratación, en los albores de nuestro derecho inmobiliario se prohibió el pacto comisorio (Art. 1780 del Código Civil), una sociedad ilumi-nada por principios de justicia social no ha de abandonar aquel primer propósito de tender un alivio al deudor. La otra alternativa sería aferrarnos a lo que resolvió el Tribunal Supremo de España en el año “terrible” de 1887, de infame recordación en nuestra patria, cuya sentencia de 1° de marzo se cita como autoridad en la ponencia.
*920Habrá situaciones en que el tipo de inversión y la capacidad económica del deudor toleren una penalidad mayor por resolver prematuramente el pacto de intereses. No ha de ser esto objeto de regla de palo impuesta por legislación sino enco-mienda de las cortes que facultadas por el Art. 1108 del Código Civil (31 L.P.R.A. see. 3133) podrán “modificar equi-tativamente la pena” pues ¿qué otra cosa es el pago de intere-ses por dinero no usado?
Contrario a lo aseverado en la opinión circulada en tono de frustración, el Código Civil siempre tiene un remedio contra la inequidad y el exceso. Su Art. 1207 (31 L.P.R.A. see. 3372) proscribe la cláusula de indemnización total cuando resulte contraria a la moral y al orden público.
• Modificaría la sentencia revisada reduciendo a tres meses de intereses la indemnización por prematuridad.
—O—
Voto disidente del Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 30 de mayo de 1975
Disiento respetuosamente de la ilustrada opinión .del Tribunal que basada en un peregrinaje del derecho foráneo sanciona hoy el que un acreedor hipotecario cobre a su deudor un interés usurero de aproximadamente 20% anual convali-dando una cláusula de indemnización por el pago anticipado de la deuda, bajo la tésis del “. . . origen de nuestras leyes de usura y la aplicabilidad de la doctrina general estadounidense a las condiciones locales del momento,....”
No puedo posponer para otra ocasión el expresar mi sentir y rechazo a la injusticia que esta decisión conlleva, la cual libera del rigor de la ley contra prácticas usurarias (1) el cobro de interés a un tipo ilegal, dejando a los deudores puertorriqueños a merced de la fuerza del capital hasta que el proceso legislativo investigue y resuelva.
*921Creo que la norma de ley establecida por la Asamblea Legislativa de Puerto Rico desde principios de siglo, incorpo-rada en el Art. 1652 de nuestro Código Civil, contiene lá solución jurídica del caso. En lo pertinente dispone:
“Excepto como queda autorizado por la sección anterior [la cual exime los préstamos de prestamistas matriculados, bonos y contratos sobre préstamos a la gruesa y riesgo marítimo], nin-guna persona podrá exigir o recibir, directa o indirectamente, dinero o mercancías, a un tipo de interés mayor por el préstamo o la prórroga del préstamo de algún dinero, que el tipo fijado. . . .
Los derechos definidos en esta sección no son renunciables.” (31 L.P.R.A. see. 4594) — énfasis suplido.
Estimo que la prohibición que establece la precitada dispo-sición constituye la norma general extensiva a una cláusula de indemnización por pago anticipado de la deuda, que no es otra cosa que un subterfugio para exigir y recibir indirecta-mente el pago de un interés usurero vedado directamente. Cualquier interpretación en contrario violenta no sólo los tér-minos literales del precepto sino su sentido espiritual y moral.
No entra en juego ni milita en contra de la anterior con-clusión el Art. 1080 del Código Civil (31 L.P.R.A. see. 3063) —recogedor de la norma sobre beneficio del término designado en las obligaciones — pues la misma es de carácter supletoria y no puede tener el alcance de enervar la prohibición de présta-mos usureros que el legislador ha reconocido como de natura-leza irrenunciable. Tal interpretación anula el propósito y escudo protector de la ley anti-usura, convirtiéndola en una espada mortal para la opresión.
Finalmente considero de rigor señalar:
Para lograr estabilidad y no cerrar las fuentes crediticias ante las fluctuaciones del mercado de dinero se legisló previso-ramente un mecanismo flexible que permite atemperar el rigor de la ley contra la usura — Ley Núm. 36 de 13 de junio de 1969 — ; su creación responde a un enfoque realista de la diná-mica y variante economía y no a derogar la ley contra la *922usura. Por ello la ratio de la decisión no puede inspirarse en la preocupación legítima, que también comparto, de no cerrar las puertas, al crédito en efectivo.
En la alternativa, la deferencia al legislador que propugna la opinión, al igual que el silencio, obscuridad o insuficiencia de una ley, nunca puede ser razón para no emitir este Tribunal el fallo apropiado y justo, conforme la equidad. Art. 7, Código Civil, (31 L.P.R.A. see. 7). Las doctrinas y principios procla-mados por los tribunales europeos o de los Estados Unidos, y las posiciones de insignes comentaristas, tienen únicamente valor ilustrativo y persuasivo. Sin embaro, no puedo atri-buirle, en éste ni en ningún caso, valor de precedente o de derecho supletorio cuando confligen con nuestra tradición jurí-dica, nuestro modo de vivir como pueblo o chocan con el senti-miento de justicia que anima a todo miembro de la judicatura puertorriqueña.(2)
Bajo cualesquiera de las normas de hermenéutica legal— sentido literal, espiritual o de equidad — el interés cobrado por el demandado recurrente viola la ley de usura ante lo cual confirmaría los fallos de las dos salas de instancia que inter-vinieron en el caso.

 Hasta los bancos del país pagan buenos intereses por imposiciones a'plazo fijo, sin contar las atractivas ofertas de los europeos.


 Para un historial excelente de la génesis de la legislación contra la usura, consúltese Monclova v. Financial Credit Corp., 88 D.P.R. 770 (1961).


Como alternativas jurídicas viables para satisfacer una dosis mí-nima de justicia, el Tribunal podría convalidar, limitado' a unos plazos breves y razonables, una cláusula de indemnización por pago anticipado— sujeto a que el interés total no trascienda el máximo fijado por la ley— o darle efecto prospectivo a la norma. Monclova, supra, pág. 790.